DETAILED ACTION
	This action is in response to applicant’s amendments dated 09/24/2021.
	Claims 1-30 have been canceled.
	Claims 31-50 have been newly added.
	Claims 31-50 are pending and have been examined.


Response to Amendment
 	Applicant’s amendments dated 09/24/2021 have been fully considered.


Response to Arguments
	Applicant’s provides no analysis of the prior art as all currently pending claims are new. 
	Therefore applicant’s arguments are moot in light of the current grounds of rejection found below.


Claim Interpretation
	It is noted that various limitations in the claims manipulate neither the system nor the processes being performed and therefore do not move to distinguish over prior art. Such limitations include, but are not exclusive to: Claim 32 “the digital signed link contract governs a data transfer,” Claim 36 “wherein the data transfer includes,” Claim 37 “Wherein the digitally signed link contract restricts,” Claim 41 “wherein the data transfer includes,” etc. Applicant is suggested to actively recite how such specifics forms of data are to be utilized in such a way as to materially affect the system or processes being performed in order for such descriptions to distinguish over prior art. 
	Claims 38, 39, 42 recite some form of “system is adapted to” or “system is configured to”. However, the “system” includes various components. Therefore it is not clear as to which component applicant intends to be adapted to perform the recited functions.  Such recitation of configuration/adaptation reads as exceptionally broad. For the purposes of compact prosecution, such limitations have been interpreted to 
		
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are found in claims 31, 38, 39, 42, e.g. “two or more communication devices configured to facilitate,” “servers are configured to verify,” “system is configured to accept,” “system is configured to provide,” “system is adapted to provide,” etc.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specifications seems to show that the devices and servers as recited are intended to be generic general purpose computing devices. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “the two or more servers one of comprising the public key identity servers and communicatively coupled with the public key identity servers” which is unclear. It is unclear as to what applicant intends to be coupled, what applicant intends to be comprising, and what “one of” is in reference to. For the purposes of compact prosecution, the limitation has been read as “one of the two or more servers comprising the public key identity servers, the one also communicatively coupled with….”. Applicant is suggested to clarify the language so as to make clear the scope of the claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 31-50 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method for providing tokens for a future transaction. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.

Step 1:  In the present application, claims 31-50 are directed to a processes and systems which are statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claim1:  
The judicial exceptions recited in claim 1 are identified in bold below:
An electronic marketplace system, comprising: 
two or more communication devices configured to facilitate digital communications between a requesting party and a responding party; 
and two or more servers, communicatively coupled with the two or more communication devices;
 wherein the two or more servers are configured to: 
verify identities of the requesting party and the responding party using public cryptographic keys; 
facilitate communication of a proposed link contract from the requesting party to the responding party; 
receive digital signatures to the proposed link contract from the parties to generate a digitally signed link contract, wherein the digital signatures are facilitated using private cryptographic keys; 
generate a unique cryptographic hash of the digitally signed link contract; and 
provide the unique cryptographic hash and the digital signatures to the parties as proof of agreement to the digitally signed link contract.

The bolded limitations of claim 31, under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity (e.g. controlling transactions, commercial relationships, access/usage of data), a category of abstract ideas under the 2019 PEG. For 
Claim 31 recites a multi-party interaction in which an entity facilitates acceptance of a contract by requesting, receiving, and verifying data, hashing data, and sending data to be utilized in contracts. 
Claim 31 thus recites commercial interactions and managing these interactions between people. These interactions include facilitating and satisfying rules, policies, and/or agreements of a contract between entities or people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls under the abstract ideas category of certain methods of organizing human activity as noted by the 2019 PEG. Some of these interactions further include mental processes (e.g. verifying, hashing, etc.), another category of abstract ideas under the 2019 PEG. 
According to the Applicant’s Specification [0008] the object and benefits of the recited claims is to provide a way in which data is securely transferred between entities. Such a result is achievable under traditional commercial interactions of users, e.g. encryption, addresses, etc. The present invention describes no more than conventional operations to solve these conventional problems involving the organization of human financial activity. The only difference between the described traditional solutions to these problems and the present invention is the use of a specific arrangement of general purpose computers in a computing environment to facilitate the traditional solutions for organizing human financial activity. That is, the claims merely recite the abstract idea in a computing environment and applies it in said environment.	No additional claim elements differentiate the limitations from processes having common aspects of organizing human activity. 
Therefore, claim 31 falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, claim 1 recites at least one abstract idea (the judicial exception) consistent with the 2019 PEG. 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain a concept sufficient to integrate the claimed abstract idea into a practical application.
bold below:
An electronic marketplace system, comprising: 
two or more communication devices configured to facilitate digital communications between a requesting party and a responding party; 
and two or more servers, communicatively coupled with the two or more communication devices;
 wherein the two or more servers are configured to: 
verify identities of the requesting party and the responding party using public cryptographic keys; 
facilitate communication of a proposed link contract from the requesting party to the responding party; 
receive digital signatures to the proposed link contract from the parties to generate a digitally signed link contract, wherein the digital signatures are facilitated using private cryptographic keys; 
generate a unique cryptographic hash of the digitally signed link contract; and 
provide the unique cryptographic hash and the digital signatures to the parties as proof of agreement to the digitally signed link contract.

The additional elements of devices, servers, computing environments, etc. merely apply the abstract idea of the multi-party contract described above in a technological environment of a computer network that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional computer elements.
Additional hardware/software elements are recited in neither the claims nor the specifications. Therefore there is no addition to the generally recited computer hardware elements of claim 31 described above. The mere nominal recitation of generic computer elements performing such generic computer functions as recited in claim 31, that is, “receiving,” “verifying,” “providing,” etc. does not differentiate the claim limitations from generic methods of organizing human activities. The computers are merely providing a generic technological environment. 
Similarly the recitation of “digital” and “link” merely describes a form of information/data utilized in generic computing environments. No specific structural or require processes are recited that would inform that the “digital” signatures or “link” contract is anything outside of generic computing data that may be used in the generic computing network as recited.


Further, the judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. Merely passing information that is traditionally part of contract transactions to various entities and obfuscating data does not improve a technology or technical process as defined under the 2019 PEG. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment of a computer network and requires no more than computers performing functions that correspond to acts required to carry out the abstract ideas.
Accordingly, alone and in combination, the additional elements of claim 31 do not integrate the abstract ideas into a practical application. Therefore, claim 31 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Under Step 2B the claims are evaluated to determine if the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, using additional elements to perform the generic computer functions noted amounts to no more than mere instructions to apply the abstract ideas using generic computer components and environments, and thus, cannot provide an inventive concept sufficient to transform the abstract idea. Because the instructions and processes embody the abstract ideas, the claim itself is merely a recitation of 

Claims 48-50 recite substantially similar limitations as claim 31 and are likewise deemed ineligible via the same rationale as claim 31 above.

Dependent claim 32 recites: 
claim 31, wherein the digitally signed link contract governs a data transfer between the parties and usage of data of the data transfer, the data transfer occurring between disparate servers. 
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent claim 33 recites: 
claim 31, wherein the two or more servers communicate the digitally signed link contract to the parties in an open standard format using human-readable text.
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent claim 34 recites: 
claim 33, wherein the two or more servers communicate the digitally signed link contract to the parties in a graph data language.
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention.

Dependent claim 35 recites: 
claim 31, further including: obtaining, and populating the proposed link contract with, one of standard contract terms, contract portions, and an entire contract that resides at a separate server disparate from the two or more servers.
The step of “obtaining, and populating…” recites the same abstract ideas of claim 31 and the claim recites no further specificity regarding the computing devices. The claim merely recites that a contract is filled with stored data. Receiving data, filling data, and sending data is a standard aspect of organizing human activity, especially in the field of contracts, that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.


Dependent claim 36 recites:
claim 32, wherein the data transfer includes protected personal data regarding the responding party.
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use 

Dependent claim 37 recites: 
claim 31, wherein the digitally signed link contract restricts the requesting party's use of financial data regarding the responding party.
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention.

Dependent claim 38 recites: 
claim 31, wherein the system is configured to accept a plurality of inquiries indicating interest in one or more products or services, and wherein the system includes a search functionality allowing any individual or entity to input one or more characteristics to search for inquiries having the one or more characteristics. 
The step of “accept... inquiries... includes a search functionality…” recites the same abstract ideas of claims 31, and the claim recites no further specificity regarding the computing devices aside from generally available computing function of searching. The claim merely recites that a searching is available for a plurality of products or services. Searching/browsing assets is a standard aspect of organizing human activity, especially in shopping/contracts/transactions, that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claim 39 recites: 
claim 31, wherein the system is configured to provide escrow services regarding the digitally signed link contract.
The step of “provide escrow services” recites the same abstract ideas of claims 31, and the claim recites no further specificity regarding the computing devices aside from generally computing devices. The claim merely recites that an escrow service is provided. Escrow is a standard aspect of organizing human activity, especially in shopping/contracts/transactions, that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment. 

Dependent claim 40 recites:
claim 31, wherein verification of the identities is facilitated by a plurality of public key identity servers, the two or more servers one of comprising the public key identity servers and communicatively coupled with the public key identity servers
, the public key identity servers collectively containing a global last-closed ledger of public encryption keys for all parties represented on the electronic marketplace system.
The steps of “verification of the identities” and “containing… ledger” recites the same abstract ideas of claims 31. The claim recites further descriptions of the servers being utilized, e.g. key servers are a part of the two or more servers and facilitate the verification. However, such description of the servers merely recites a description of arrangement of devices without further specificity regarding the computing devices aside from generally computing devices. The claim merely recites that verification is performed by servers within a server, and that a ledger is utilized. Verification and usage of a ledger are standard aspects of organizing human activity, especially in shopping/contracts/transactions, that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment. 

Dependent claim 41 recites: 41. 
claim 32, wherein the data transfer includes medical data regarding at least one of the parties.


Dependent claim 42 recites:
claim 31, wherein the system is adapted to provide one of introduction services and broker services between the parties regarding link contracts.
The step of “provide introduction services and broker services” recites the same abstract ideas of claims 31, and the claim recites no further specificity regarding the computing devices aside from generally computing devices. The claim merely recites that contracts are brokered between parties. Matching and brokering parties for contracts is a standard aspect of organizing human activity, especially in contracts, that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment. 

Dependent claim 43 recites: 
claim 33, wherein the two or more servers express and communicate the digitally signed link contract between the parties in JavaScript Object Notation Linked Data ("JSON-LD") graph data language. 
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention.

Dependent claim 4 recites:
claim 31 wherein the digitally signed link contract and the unique cryptographic hash are one of encrypted and signed using quantum cryptography or a method of quantum entangled encryption.
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention.

Dependent claim 45 recites: 
claim 31, wherein one or more of the two or more servers host respective index server portions that are used to form the proposed link contract.
The step of “host respective index server portions” recites the same abstract ideas of claims 31, and the claim recites no further specificity regarding the computing devices aside from a separation of data and devices. The claim merely recites that data is stored through a plurality of devices and may be retrieved from said plurality of devices. Retrieving data from a plurality of locations is a standard aspect of organizing human activity, especially in contracts, that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment. 

Dependent claim 46 recites:
claim 31, wherein one or more of the two or more communication devices represents an autonomous device, sensor or system having no direct human interaction or input.
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the 

Dependent claim 47recites: 
claim 31, wherein the two or more servers are hosted on a single server or use a single database or are located at a single internet domain.
The claim recites descriptive, not positively recited limitations of elements found in claim 31. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. The claim merely recites that the devices are arranged or to be hosted or nested. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention.


In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract ideas into a patent eligible application of the abstract ideas such that the claims amount to significantly more than the abstract ideas themselves. The claims do not recite an improvement to another technology or technical field, recite an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking one or more abstract ideas to a particular technological environment. 
Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non‐statutory subject matter.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31-34, 36-37, 40-44, 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over REED (US 2012/0290427 A1) in view of NONAKA (US 2010/0174650 A1).
Regarding Claims 50 and similar claims 31, 48-49:
Reed teaches An electronic marketplace method, comprising: communicatively coupling two or more servers with two or more communication devices configured to facilitate digital communications between a requesting party and a responding party; and ([0058-0060], [0065], [0067], [0117], “Representations of entities participating in relationships on a digital network are commonly referred to as digital identities. The entity represented by a digital identity may be an individual person, a group of people, an organization of any type, a computing device of any type, a computer software program or service of any type, a semantic concept or category of any type, or any other type of entity requiring identification on 
using at least one of the two or more servers: seeking verification of identities of the requesting party and the responding party using public cryptographic keys; ([0066], [0117], [0118], “Crytographic operations include generation of public/private key pairs, generation and signing of digital certificates, generation and verification of digital signatures, and encryption and decryption of incoming and outgoing messages from server 120… In another embodiment the logical reputation graph is maintained cooperatively using XDI synchronization or another similar synchronization method among the servers 120 operated by both the trust network provider and data service providers.” Verification of digital signatures and encrypting/decrypting data may be performed.)
permitting communication of a proposed link contract between the parties only after verifying the identities; receiving digital signatures to the proposed link contract from the parties to generate a digitally signed link contract, wherein the digital signatures are facilitated using private cryptographic keys; (Fig. 7a, [0024], [0058-0062], [0066], [0088], [0099-102], [0117], [0155],  “FIG. 7A illustrates the XDI message template for a signed message… Crytographic operations include generation of public/private key pairs, generation and signing of digital certificates, generation and verification of digital signatures, and encryption and decryption of incoming and outgoing messages from server 120…  Digital signature types are defined in the $ namespace by the OASIS XDI Technical Committee. An example is $rsa$512 expressing the RSA digital signature algorithm using a 512 byte key size. Line 715 expresses the XDI operation requested by the message. Multiple XDI operations may be requested in a single message by including multiple instances of the template in line 715… In an embodiment the authentication credential for smart client 210 is its own digital certificate generated by crypto module 216 (FIG. 2). This has the advantage of enabling smart client 210 to send signed XDI messages that can be verified by the data service provider… This identifies the root context node of an XDI link contract. A link contract is the graph structure used in XDI to describe authorization, i.e., the set of permissions granted by one digital identity to another to perform operations on a portion of the XDI graph… The [sig-type] variable is the XRI representing the type of digital signature 

REED does not explicitly disclose, but NONAKA an analogous art of REED and the current application, teaches generating a unique cryptographic hash of the digitally signed link contract; and providing the unique cryptographic hash and the digital signatures to the parties as proof of agreement to the digitally signed link contract. ([0210], [0325], “communication terminal 20 transmits the computerized contract document 713 (or a hash value therefor) with the user's electronic signature and the settlement company's electronic signature,” contracts may be hashed and sent along with signatures.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having contracts be hashed and signatures to be sent along with hashed documents as disclosed by NONAKA to the teachings of having contracts be signed by various entities as disclosed by REED by having contracts be signed, hashed, and signatures be sent along with the contract in order to ensure that all parties have properly agreed to the contract and to ensure security of the contract.
	
Claim 31 differs from Claim 50 in that it is directed to a system and therefore provides structural context to the processes being performed. As found in claim 31 such limitations are “an electronic marketplace system comprising: two or more communication devices… two or more servers…” (REED [0060], [0065-0068],  “a network of clients and servers that cooperate… Like dumb client 110, smart client 210 may operate on any device with the necessary hardware and software. Smart client 210 communicates 
	Claim 48 differs from claim 50 in that the term “permitting” is replaced with “facilitating”. Such a change does not change the reading of the claims or the application of prior art.
	Claim 48 differs from claim 50 in that the term “between the parties” is replaced with “from the requesting party to the responding party”. Such a change does not change the reading of the claims or the application of the prior art.
	Claim 48 also removes the limitation “seeking verification of identifies of the requesting party and the responding party using public cryptographic keys”, such a change does not change the application of the prior art as seen in claim 50.
	Claim 49 includes the limitation of “verifying identities of the requesting party and the responding party using public cryptographic keys” which is substantially similar to the limitation of “seeking verification of identities of the requesting party and the responding party using public cryptographic keys” as found in claim 50. Therefore prior art is applied in the same manner as that of claim 50.


Regarding Claims 32:
 REED further teaches claim 31 wherein the digitally signed link contract governs a data transfer between the parties and usage of data of the data transfer, the data transfer occurring between disparate servers. ([0095], “. $policy is the special XDI identifier for data rights policies, also called data exchange policies, data interchange polices, or data sharing policies. A data rights policy may be any ruleset used to govern communications and data exchange relationships.” Data exchange may be controlled by contracts.)
It is noted that descriptions of the contract manipulates neither the processes nor the systems performing the processes of the claims and therefore such limitations do not move to distinguish over prior art. 

Regarding Claims 33:
 claim 31 wherein the two or more servers communicate the digitally signed link contract to the parties in an open standard format using human-readable text. ([0028-0031], “JSON serialization of the XDI message in FIG. 7B.” XDI link contracts according to OASIS inherently are able to use open standard format with human readable text such as JSON.)

Regarding Claims 34:
Reed further teaches claim 33 wherein the two or more servers communicate the digitally signed link contract to the parties in a graph data language. ([0028-0031], “JSON serialization of the XDI message in FIG. 7B.” XDI link contracts according to OASIS are RDF graphs that can be represented using JSON)


Regarding Claims 36:
REED does not explicitly disclose claim 32, wherein the data transfer includes protected personal data regarding the responding party. However, as Reed teaches that link contracts may be used to data transfer as is typical for link contracts, It is certainly within the realm of obviousness to one of ordinary skill in the art to substitute one known element for another for transferring data and further it would take no more than ordinary creativity for a person of ordinary skill to use any data available, i.e. protected personal data, financial data, medical data, etc. in the processes disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).”


Regarding Claims 37:
 REED does not explicitly disclose claim 31 wherein the digitally signed link contract restricts the requesting party's use of financial data regarding the responding party. However, as Reed teaches that link contracts may be used to data transfer as is typical for link contracts, It is certainly within the realm of obviousness to one of ordinary skill in the art to substitute one known element for another for transferring data and further it would take no more than ordinary creativity for a person of ordinary skill to use any data 

Regarding Claims 40:
REED further teaches claim 31, wherein verification of the identities is facilitated by a plurality of public key identity servers, (Paragraph 0066,  0117, 0118, “The server 120 includes various web pages 121 for display of information, database 122 for storage of information, server engine 125 for general processing operations, and crypto engine 126 for cryptographic processing operations. Crytographic operations include generation of public/private key pairs, generation and signing of digital certificates, generation and verification of digital signatures, and encryption and decryption of incoming and outgoing messages from server 120… In another embodiment the logical reputation graph is maintained cooperatively using XDI synchronization or another similar synchronization method among the servers 120 operated by both the trust network provider and data service providers.”)
REED does not explicitly disclose the two or more servers one of comprising the public key identity servers and communicatively coupled with the public key identity servers, the public key identity servers collectively containing a global last-closed ledger of public encryption keys for all parties represented on the electronic marketplace system. However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to split the servers into multiple servers as desired while maintaining the synchronization of the servers in keeping keys and data. (in re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). Furthermore, it is noted that the description of key servers does not fall within the scope of the claims. Still further, even if the key servers were included in the scope of the claims, having a last-closed ledger of public encryption keys would read as merely storing specific data, and substituting one form of stored data for another, e.g. any data for last-closed ledger of public encryption key data, would most certainly be within the realm of obviousness to one of ordinary skill in the art.  (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).”

Regarding Claims 41:
REED does not explicitly disclose claim 32, wherein the data transfer includes medical data regarding at least one of the parties. However, as Reed teaches that link contracts may be used to data transfer as is typical for link contracts, It is certainly within the realm of obviousness to one of ordinary skill in the art to substitute one known element for another for transferring data and further it would take no more than ordinary creativity for a person of ordinary skill to use any data available, i.e. protected personal data, financial data, medical data, etc. in the processes disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).”

Regarding Claims 42:
REED further teaches claim 31, wherein the system is adapted to provide one of introduction services and broker services between the parties regarding link contracts. ([0163], “illustrates an example method for determining relationship valuation via a market mechanism. It is very similar to FIG. 30, consisting of the same overall sequence of steps, however the key difference is that the connection request is not negotiated with a single site, but with a service provider who serves as broker or market maker for relationship value transactions with multiple sites.”)

Regarding Claims 43:
REED further teaches claim 33, wherein the two or more servers express and communicate the digitally signed link contract between the parties in JavaScript Object Notation Linked Data ("JSON-LD") graph data language. ([0028-0031], “JSON serialization of the XDI message in FIG. 7B.” XDI link contracts according to OASIS inherently are able to use open standard format with human readable text such as JSON.)

Regarding Claims 44:
claim 31 wherein the digitally signed link contract and the unique cryptographic hash are one of encrypted and signed using quantum cryptography or a method of quantum entangled encryption. However, as Reed teaches the usage of encryption, signatures, keys, etc. It is certainly within the realm of obviousness to one of ordinary skill in the art to substitute one known process for another regarding encryption and further it would take no more than ordinary creativity for a person of ordinary skill to use any encryption processes available, i.e. quantum cryptography, quantum entangled encryption, etc. in the processes disclosed in the prior art (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961; Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); LSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007))).

Regarding Claims 46:
REED does not explicitly disclose claim 31, wherein one or more of the two or more communication devices represents an autonomous device, sensor or system having no direct human interaction or input. However, REED does disclose that various backend systems are utilized. (Paragraph 0066,  0117, 0118, “The server 120 includes various web pages 121 for display of information, database 122 for storage of information, server engine 125 for general processing operations, and crypto engine 126 for cryptographic processing operations. Crytographic operations include generation of public/private key pairs, generation and signing of digital certificates, generation and verification of digital signatures, and encryption and decryption of incoming and outgoing messages from server 120… In another embodiment the logical reputation graph is maintained cooperatively using XDI synchronization or another similar synchronization method among the servers 120 operated by both the trust network provider and data service providers.”) Therefore such a “representation”  would most certainly be obvious to one of ordinary skill in the art at the time of applicant’s effective filing. 

Regarding Claims 47:
REED does not explicitly disclose claim 31, wherein the two or more servers are hosted on a single server or use a single database or are located at a single internet domain. However, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to split the servers into multiple In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over REED (US 2012/0290427 A1) in view of NONAKA (US 2010/0174650 A1) as applied above in further view of MARTINOVIC (US 2014/0136294 A1). 
Regarding Claims 35:
 	MARTINOVIC, an analogous art of REED and the current application, teaches claim 31 further including obtaining, and populating the proposed link contract with, one of standard contract terms, contract portions, and an entire contract that resides at a separate server disparate from the two or more servers. ([0104], “Similar to financial institutions receiving pre-populated loan applications, consultants can use the invention to automatically populate fields in pertinent American Institute of Architects (AIA ) and other industry standard contracts and documents.” Various documents may be pre-populated with standard language and information)
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having documents be populated with standard language as disclosed by MARTINOVIC to the teachings of having contracts be managed as disclosed by the combination of REED and NONAKA by having basic language be filled in as a default template for contracts in order to allow for ease of use and improved convenience for users. 

Regarding Claims 45:
MARTINOVIC, an analogous art of REED and the current application, teaches claim 31 wherein one or more of the two or more servers host respective index server portions that are used to form the proposed link contract. ([0104], “Similar to financial institutions receiving pre-populated loan applications, consultants can use the invention to automatically populate fields in pertinent American Institute of 
	It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having documents be populated with standard language that is previously stored as disclosed by MARTINOVIC to the teachings of having contracts be managed as disclosed by the combination of REED and NONAKA by having basic language and terms of contracts be used to generated contracts in order to allow for ease of use and improved convenience for users. 


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over REED (US 2012/0290427 A1) in view of NONAKA (US 2010/0174650 A1) as applied above in further view of OASIS (NPL: “the Dataweb: an Introduction to XDI” 2004).
Regarding Claims 38:
OASIS, an analogous art of REED and the current application, teaches claim 31, wherein the system is configured to accept a plurality of inquiries indicating interest in one or more products or services, and wherein the system includes a search functionality allowing any individual or entity to input one or more characteristics to search for inquiries having the one or more characteristics. (Page 14, “Today’s Internet search engines compile their indexes using automated “spiders”, programs that crawl Web sites and follow the links to discover new content.18 Dataweb search engines will work the same way, only spiders will also crawl link contracts. In other words, on the Dataweb, data is indexed only by permission, and this permission is provided to spiders the same way it is provided to any other party, using link contracts. In turn, Dataweb search engines will control access to these indexes by authenticating search requests with the governing community… The Dataweb solution requires only that all participating members share a common link contract. This governs not only what data is searchable under what terms, but also provides each member with permission to conduct searches across the linked data. No special sites, no separate accounts, no additional passwords. Furthermore the system can grow and evolve simply by making changes to this common contract, for example, by adding new types of data. Whatsmore, trust communities can be now be federated by linking their contracts. So if Alice’s and Bob’s scientific association were to form an alliance 
It would have been obvious to one of ordinary skill in the art to combine the teachings of grouping contracts as disclosed by OASIS to the teachings of using link contracts as disclosed by the combination of REED and NONAKA by having the contracts be compiled for query in order to allow for easily accessible contracts while maintaining trust as OASIS and OASIS standards and abilities are readily available and mentioned by REED as well as by applicant’s specifications.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over REED (US 2012/0290427 A1) in view of NONAKA (US 2010/0174650 A1) as applied above in further view of GRIM (US 2006/0085314 A1).
Regarding Claims 39:
GRIM, an analogous art of REED and the current application, teaches claim 31, wherein the system is configured to provide escrow services regarding the digitally signed link contract. (Abstract, [0007], [0008], [0099], “Digital data can be escrowed by receiving escrow parameters including a condition(s) for releasing the escrowed data, and an escrow recipient. An escrow contract is then created based upon the specified escrow parameters. The escrowing further includes storing the digital data in a secure information vault, and storing the escrow contract, along with a pointer to the stored data, in a database.”) 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of using escrow contracts and data as disclosed by GRIM to the teachings of using link contracts as disclosed by the combination of REED and NONAKA by having the contract also utilize escrow services in order to ensure that all parameters are fulfilled before releasing data. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        02/07/2022